Pardee, J.
E. L. Kenyon desired to establish a coal-yard-into which he could receive coal from vessels and from which he could deliver it to purchasers. In furtherance of this plan, he bought one of two adjoining pieces of land and took a lease' for fifty years of the other; from the time of the purchase and lease he subjected both to one use; he built a continuous dock for the reception of coal along the entire river front of both; he erected an exterior fence enclosing both; no interior fence remained to indicate the line which had formerly separ-, ated them; and the platform scales were so located as to be partly in each purchase. Here was unity of title, of plan, and of use. The ancient divisional line ceased to perform, any office or to have any place after the union of title in Kenyon; he acquired entire control over it, and, as he might, do, obliterated it in law and in fact, for the purposes of this case, by placing a structure over it on both pieces, all of which structure contributed to one end, namely, the convenient. receipt and sale of coal. Nothing remained to suggest to the material-man or to the mechanic any separation in fact or intent. The lumber and the labor furnished by them respectively might well seem to contribute to the furtherance of the plan to complete convenient structures for the storage and sale of coal. After the owner has thus destroyed the former line of separation we find neither warrant nor occasion for re-establishing it.
A store stood upon one of the pieces of property when: Kenyon purchased it. A part of this he used as an office for : the transaction of his coal business; a part of it, upon which he had made some slight repairs, he leased to others; but wa *356do not think that this circumstance should affect the result; it is but an incident, and quite aside from the main design; in the eye of the law the whole property was still substantially devoted to one use.
The petitioner Mandeville filed his certificate of lien for the sum of $4,270.06; the sum really due to him was $1,544.56, and the difference was caused by erroneously including the amount of certain notes given by Kenyon and omitting credits to which he was entitled. The court finds that there was neither fraud nor intent to deceive. He continued to perform labor upon, and furnish materials for the structures upon the property from May to December, 1875, not under any special contract, but to'receive a reasonable compensation therefor. Three months before he ceased to labor and furnish materials the respondents Linderman & Co. took their mortgage upon the property. Of course they could then have had no very accurate knowledge as to the amount to be included in his future certificate of lien. It is not found, nor is there any reason for believing, that they have been misled or have been induced to change their position to their injury by this subsequent mistake on the part of Mandeville. The point of their complaint is that they have now discovered that a lien, the amount of which was necessarily determined after their mortgage, but which reaches back and takes precedence of that, is about $2,700 less than the sum named in the certificate, and that their security is improved to that extent. While we do not intend to weaken the general rule that certificates of lien ihust speak the truth with reasonable accuracy, a rule in the interest of all persons giving subsequent credit upon the property, we do not think that a court of equity can be called upon to declare Mandeville’s lien utterly void upon the motion of persons who have lost nothing by his mistake.
. We advise the City Court of Hartford that the lien of Marston & Co. is valid for the sum of-$1,270.48; and that of Mandeville for the sum of $1,544.56; each with interest from December 1st, 1875; and that decrees of foreclosure should be passed in favor of the petitioners respectively.
In this opinion the other judges concurred.